 



Exhibit 10.42
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
as of the 10th day of November, 2006 (“Effective Date”) by and between MARTEK
BIOSCIENCES CORPORATION (“Company,” which term shall include all subsidiaries of
the Company as the context may require), a Delaware corporation, and Peter L.
Buzy (“Executive”).
RECITALS
     WHEREAS, the Company desires to employ the Executive and the Executive
desires to be employed in accordance with the terms of this Agreement.
     WHEREAS, the Company and the Executive have previously entered into a
Proprietary Information, Inventions, and Non-Solicitation Agreement dated
February 5, 1998; and
     WHEREAS, both the Company and the Executive believe it to be in their
mutual interest to cancel and supersede the aforementioned Proprietary
Information, Inventions, and Non-Solicitation Agreement.
TERMS
     NOW, THEREFORE, in consideration of the mutual promises and agreements set
forth below, the Company and the Executive hereby agree as follows:
     1. Term of Employment. The Company agrees to employ the Executive and the
Executive agrees to accept such employment for an initial term of three
(3) years (the “Initial Term”), such Term commencing on the Effective Date and
ending on the date that is the third anniversary of the Effective Date. The term
of employment shall be automatically extended for an additional consecutive
1-year period (an “Extended Term”) on the third anniversary of the Effective
Date and on each subsequent anniversary of the Effective Date, unless and until
the Company or the Executive provides written notice to the other party in
accordance with Section 13 hereof not less than 60 days before such anniversary
date that such party is electing not to extend the Initial Term or the Extended
Term, as the case may be (“Non-Renewal”), in which case the term of employment
hereunder shall end as of the end of such Initial Term or Extended Term, as the
case may be. The Initial Term and any Extended Term(s) are collectively referred
to herein as the “Term.” Notwithstanding any other provision of this Agreement,
the Executive’s employment, and the Term, may be terminated at any time pursuant
to Section 6 hereof. Portions of this Agreement that by their terms provide or
imply that they survive the end of the Term, including but not limited to
Sections 9, 10, and 11, shall survive the end of the Term.
     2. Duties and Responsibilities.
          2.1. During the Term, the Executive shall be employed as the Company’s
Executive Vice President for Finance and Administration, Chief Financial Officer
and Treasurer. The Executive shall have such duties, responsibilities, and
authority as are customarily required of employees in the Executive’s position
and such other duties and responsibilities commensurate with such position as
the Company may assign to the Executive from time to time.

 



--------------------------------------------------------------------------------



 



          2.2. During the Term, the Executive shall devote his entire business
time, attention and energies to the business and interests of the Company.
          2.3. The Executive agrees that he is subject to and will comply with
the policies and procedures of the Company, including but not limited to the
Company’s Code of Ethics for Directors, Officers and Employees and policies
concerning confidential information, as such policies and procedures may be
modified, added to or eliminated from time to time at the sole discretion of the
Company, except to the extent any such policy or procedure conflicts with the
express terms of this Agreement, in which case the terms of this Agreement shall
control.
          2.4. The Executive’s principal place of employment will be Columbia,
Maryland or at such other place as may be mutually determined by the Executive
and the Company; provided, however, that the Executive will travel to such other
locations as may be reasonably necessary and/or required by the Company in its
sole discretion in order to discharge his duties.
     3. Outside Activities. Except with the prior written consent of the
Company’s Board of Directors, the Executive will not, while employed by the
Company, undertake or engage in any other employment, occupation or business
enterprise, other than activities in which the Executive is a passive investor.
The Executive may serve on outside boards of directors for both for profit and
non-profit entities so long as (i) such service does not create a conflict of
interest between the Executive and the Company, (ii) such service will not
interfere with the Executive’s duties as set forth in this Agreement, and
(iii) if the Executive was not already serving on such board on the Effective
Date, he receives advance written permission from the Company’s Chief Executive
Officer. The Executive may engage in voluntary community activities without
written permission from the Company, so long as such service (i) does not create
a conflict of interest between the Executive and the Company, and (ii) will not
interfere with the Executive’s duties as set forth in this Agreement.
     4. Compensation and Benefits.
          4.1. The Executive shall be paid an annual base salary (a “Base
Salary”) of Three Hundred Seventy Thousand Dollars ($370,000), payable in
accordance with the Company’s normal payroll practices and schedule. The
Executive’s Base Salary shall be reviewed annually, with the granting of any
increases subject to the sole discretion of the Company. All payments provided
for in this Agreement shall be subject to the deduction of payroll taxes and
other withholdings and assessments as required by law or agreed to by the
Executive.
          4.2. The Executive is entitled to participate in the benefit programs
offered by the Company to employees holding similar positions as the Executive,
provided the Executive meets the eligibility criteria for such programs. Such
benefit programs currently include: health,

2



--------------------------------------------------------------------------------



 



disability, 401(k), life insurance and the Company’s Management Cash Bonus
Incentive Program. These benefit programs may be modified or eliminated at any
time in the Company’s sole discretion. The Executive shall be entitled to
participate in the Company’s leave, holiday and vacation programs in accordance
with the terms of such programs as they may be modified from time to time. The
Executive shall be reimbursed for reasonable business expenses in accordance
with the Company’s expense reimbursement procedures upon production of
sufficient documentation.
          4.3. The Executive shall be eligible to participate in the Company’s
stock option and other incentive compensation plans in the sole discretion of
the Company’s Board of Directors and in accordance with applicable plans or
policies.
     5. Representations Regarding Former Employment.
          5.1. The Executive represents that his performance of all the terms of
this Agreement and the performance of his duties for the Company does not and
will not breach any agreement or obligation of any kind made prior to his
employment by the Company, including agreements or obligations he may have with
prior employers or entities for which he has provided services. The Executive
has not entered into, and agrees he will not enter into, any agreement or
obligation either written or oral in conflict herewith.
          5.2. If, despite the fact that the Executive has made representations
in Section 5.1 that he does not have any other agreements that would conflict
with his employment herein, the Executive should find that confidential
information belonging to any former employer or any other entity might be usable
in connection with the Company’s business, the Executive will not disclose to
the Company or use on behalf of the Company any confidential information
belonging to any of the Executive’s former employers (except in accordance with
agreements between the Company and any such former employer); but during the
Executive’s employment by the Company he will use in the performance of his
duties all information which is generally known and used by persons with
training and experience comparable to his own and all information which is
common knowledge in the industry or otherwise legally in the public domain.
     6. Termination of Employment and Severance. The Executive’s employment with
the Company will terminate on the last day of the Initial Term or any Extended
Term, as the case may be, upon Non-Renewal by either party. The parties further
acknowledge that the Executive’s employment with the Company may be terminated
at any time prior in accordance with this Section 6 and that upon such
termination the Executive shall be entitled to (1) accrued but unpaid salary and
accrued but unused vacation in accordance with the policy of the Company and
(2) any vested stock options or other vested equity-based compensation
previously granted but only in accordance with and subject to the terms of any
agreements relating thereto executed by the Executive and the Company.
Otherwise, the Executive shall be entitled to no compensation or benefits except
as set forth in this Section 6.

3



--------------------------------------------------------------------------------



 



          6.1. Termination Without Cause or for Good Reason. The Company shall
have the right to terminate the Executive’s employment with the Company at any
time on thirty (30) days’ written notice without Cause (as “Cause” is defined in
Section 6.2), and the Executive may terminate his employment at any time for
Good Reason (as “Good Reason” is defined in Section 6.3). In the event the
Executive’s employment is terminated without Cause or for Good Reason, the
Company shall pay the Executive in a lump-sum a severance payment equal to
twelve (12) months of his then-existing Base Salary and, in the event the
Executive is eligible under a bonus plan for a bonus for the year of work in
which his employment is terminated, an additional payment equivalent to the
prorated portion (the number of business days that the Executive was employed
during the year divided by 235) of the Executive’s target bonus for that year
(for purposes of this Agreement “target bonus” shall mean either (i) any
specific target bonus that may have been established for the Executive or
(ii) if no specific target bonus has been established, a percentage of the
Executive’s base salary equal to the maximum Potential Bonus Percentage
established by the Compensation Committee of the Board for that year’s
management bonus pool) (collectively, “Severance Pay”). The Company shall also
reimburse the Executive for premiums he pays for health and dental insurance
under COBRA, for the same level of coverage that the Executive maintained at the
time of his termination, for a period of up to twelve (12) months, provided the
Executive elects COBRA coverage (the “COBRA Benefit”). The Company’s
reimbursement obligation is conditioned on the Executive’s providing written
verification of his premium payments to the Company, and the reimbursement
obligation will end immediately if the Executive is eligible to obtain health
care insurance from any other employer during the payment period.
          6.2. Termination For Cause. The Company shall have the right to
terminate the Executive’s employment with the Company at any time without notice
for Cause. “Cause” for termination shall be deemed to exist if any of the
following circumstances exist in the reasonable judgment of the Company: (i) the
Executive has committed or engaged in intentional misconduct or gross negligence
in the exercise of his duties under this Agreement; (ii) the Executive has
committed theft, forgery, fraud, misappropriation, embezzlement, or any other
act of material misconduct against the Company or any of its affiliates;
(iii) the Executive has violated any fiduciary duty owed to the Company;
(iv) the Executive is convicted of, or enters a guilty plea or plea of no
contest to a felony or any other crime involving moral turpitude; (v) the
Executive is unable to competently perform his duties under this Agreement
because of his substantial dependence on alcohol or any controlled substance;
(vi) the Executive has engaged in any act (including, but not limited to,
unlawful discriminatory conduct) that results in substantial injury to the
reputation, business or business relationships of the Company or that, in each
case, has subjected, or if generally known would subject, the Company to public
ridicule or embarrassment; (vii) the Executive has violated a material provision
of this Agreement and has failed to cure such breach within ten (10) days of
receiving written notice thereof, except that any breach by the Executive of
Sections 6.2(i)-(vi) or (viii) shall constitute Cause for termination even in
the absence of such written notice; or (viii) the Executive has failed to
adequately perform the material duties of his position after having received
thirty (30) days written notice specifying the reasons why his performance is
inadequate and has not cured, to the satisfaction of the Board of Directors, the
inadequate performance within such 30 days. In the event the Executive’s
employment is terminated at any time for Cause, the Executive will not receive
any

4



--------------------------------------------------------------------------------



 



Severance Pay, the COBRA Benefit, or any other such compensation or benefits,
except for accrued but unpaid salary and accrued but unused vacation in
accordance with the policy of the Company.
          6.3. Definition of Good Reason. “Good Reason” shall be deemed to exist
if (i) without the Executive’s consent the Company effects a material reduction
in the nature or scope of the Executive’s duties below those customarily
performed by the Executive; (ii) the Company violates a material provision of
this Agreement; (iii) without the Executive’s consent the Company reduces the
Executive’s Base Salary; (iv) the Company becomes a division or subsidiary of
another entity and the Executive’s duties are on behalf of the divisional or
subsidiary entity rather than the parent; or (v) the Company relocates its
principal office to a location more than fifty (50) miles from its current
location at 6480 Dobbin Road, Columbia, Maryland (twenty-five (25) miles if Good
Reason is being determined for purposes of Section 6.6 below). Good Reason shall
not exist unless and until the Executive provides the Company written notice of
the acts alleged to constitute Good Reason and the Company has failed to cure
those acts within thirty (30) days of receipt of such notice.
          6.4. Termination Without Good Reason. The Executive may voluntarily
terminate his employment with the Company at any time without Good Reason by
providing sixty (60) days’ written notice of his intent to do so. In the event
the Executive voluntarily terminates his employment without Good Reason, he will
not receive any Severance Pay, the COBRA Benefit, or any other such compensation
or benefits, except for accrued but unpaid salary and accrued but unused
vacation in accordance with the policy of the Company.
          6.5. Termination upon Death or Disability. The Executive’s employment
shall terminate automatically upon the Executive’s death during the Employment
Period. If the Executive becomes Disabled during the Employment Period, the
Company may give him written notice in accordance with this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disabled” shall mean the absence of the Executive
from the Executive’s duties with the Company on a full-time basis for 180
consecutive business days as a result of accident or incapacity due to mental or
physical illness. Until the Disability Effective Date, the Executive shall be
entitled to salary, bonus and other benefits to the extent provided for
hereunder.
          6.6. Termination following a Change in Control. In the event that the
Executive is terminated without Cause or the Executive terminates his employment
for Good Reason within twelve (12) months following a Change in Control as
defined in Section 6.7, the Company shall, in lieu of the Severance Pay and the
COBRA Benefit set forth in Section 6.1, pay the Executive in a lump-sum a
severance payment equal to (i) twenty-four (24) months of his then-existing Base
Salary and (ii), in the event the Executive is eligible for a bonus under a
bonus plan for the year of work in which his employment is terminated, an
additional payment equivalent to 100% of the Executive’s “target bonus” for that
year (as defined in Section 6.1

5



--------------------------------------------------------------------------------



 



above), without proration, provided that if the Executive did not participate in
an executive annual bonus plan in the year prior to termination because the
Executive was recently hired, the additional payment under clause (ii) above
shall be a percentage of the Executive’s then-existing Base Salary equal to the
percentage of the executive bonus pool actually paid in the prior year to
then-serving executives. The Company shall also reimburse the Executive for
premiums he pays for health and dental insurance under COBRA, for the same level
of coverage that the Executive maintained at the time of his termination, for a
period of up to eighteen (18) months, provided the Executive elects COBRA
coverage. The Company’s reimbursement obligation is conditioned on the
Executive’s providing written verification of his premium payments to the
Company, and the reimbursement obligation will end immediately if the Executive
is eligible to obtain health care insurance from any other employer during the
payment period.
          6.7. Definition of Change in Control. For the purpose of this
Agreement, a “Change of Control” shall mean:
               (a) The acquisition by any individual, entity or group (within
the meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 6.7; or
               (b) Individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
               (c) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting

6



--------------------------------------------------------------------------------



 



power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
               (d) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          6.8. Payment in Lieu of Notice. Any time that notice of termination is
required by any party under this Agreement, the Company may, in its sole
discretion and at its option, relieve the Executive of his duties immediately
and pay the Executive his regular base salary during the notice period.
          6.9. Outplacement Services. In the event that the Executive’s
employment is terminated for any reason other than those set forth in
Sections 6.2, 6.4, or 6.5, the Company will reimburse the Executive for payments
made by the Executive for executive outplacement services for up to twelve
(12) months under a program approved by the Company in the exercise of its
reasonable discretion.
          6.10. Non-Renewal. In the event of a Non-Renewal by the Company, the
Executive will not be entitled to any compensation or benefits under this
Agreement except as follows:
               (a) If the Non-Renewal by the Company results in the Executive’s
employment ending within twelve (12) months following a Change in Control, the
Company shall provide the Executive the payments and benefits set forth in
Section 6.6 (subject to the terms and conditions therein).
               (b) If the Non-Renewal by the Company results in the Executive’s
employment ending at any other time, the Company shall provide the Executive
(i) in a lump-sum a severance payment equal to twelve (12) months of his
then-existing Base Salary; (ii) in the event the Executive is eligible for a
bonus under a bonus plan for the year of work in which his employment is
terminated, an additional payment equivalent to the prorated portion (the number
of business days that the Executive was employed during the year divided by 235)
of the

7



--------------------------------------------------------------------------------



 



Executive’s “target bonus” for that year; and (iii) the COBRA Benefit (as that
term is defined in Section 6.1 and subject to the same terms and conditions as
set forth in Section 6.1).
          6.11 Requirement of a General Release. The Company shall not be
obligated to provide the Severance Pay, the COBRA Benefit, or any of the other
payments and benefits set forth in Sections 6.1, 6.6, 6.9, or 6.10 above unless
and until the Executive executes a general release of all claims against the
Company substantially in the form of one of the two releases (whichever is
appropriate) attached hereto as Exhibit A and the release becomes effective.
          6.12. Section 409A. Notwithstanding anything to the contrary contained
herein, in the event that the Company determines that one or more payments under
this Section 6, if payable, are subject to Section 409A of the Code: (i) such
payment(s) under this Section 6 shall not commence until six (6) months after
the Executive’s last day of employment (or, if earlier, the date Executive dies)
to the extent necessary to avoid the imposition of the excise tax under Section
409A of the Code, and (ii) the Company may unilaterally amend this Agreement to
the minimum extent necessary to avoid the imposition of the excise tax under
Section 409A of the Code.
     7. Certain Additional Payment Contingencies.
          7.1. Notwithstanding anything in this Agreement to the contrary and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 7.1, if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Executive, after taking into
account the Payments and the Gross-Up Payment, would not receive a net after-tax
benefit of at least $50,000 (taking into account both income taxes and any
Excise Tax) as compared to the net after-tax proceeds to the Executive resulting
from an elimination of the Gross-Up Payment and a reduction of the Payments, in
the aggregate, to an amount (the “Reduced Amount”) such that the receipt of
Payments would not give rise to any Excise Tax, then no Gross-Up Payment shall
be made to the Executive and the Payments, in the aggregate, shall be reduced to
the Reduced Amount.
          7.2. Subject to the provisions of Section 7.3, all determinations
required to be made under this Section 7, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such

8



--------------------------------------------------------------------------------



 



determination, shall be made by Ernst & Young LLP or such other certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 7, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 7.3, and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
          7.3. The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
               (a) give the Company any information reasonably requested by the
Company relating to such claim,
               (b) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (c) cooperate with the Company in good faith in order effectively
to contest such claim, and
               (d) permit the Company to participate in any proceedings relating
to such claim;

9



--------------------------------------------------------------------------------



 



provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7.3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
          7.4. If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 7.3, the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 7.3) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 7.3, a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
     8. Indemnification. The Company will, to the fullest extent permitted by
Delaware General Corporation Law, as amended, indemnify the Executive for all
liabilities and expenses that may be incurred in connection with the Executive’s
service on behalf of the Company.
     9. Proprietary Information.
          9.1. Proprietary Information Defined. The term “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company. By way of illustration but not limitation,
“Proprietary Information” includes (i) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data,

10



--------------------------------------------------------------------------------



 



programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques (hereinafter collectively referred to as
“Inventions”); (ii) information regarding plans for research, development, new
products or services, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (iii) information regarding the skills and compensation of other
employees of the Company.
          9.2. Non-Disclosure. At all times during the Executive’s employment
and thereafter, the Executive agrees to hold in strictest confidence and will
not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information, except as such disclosure, use or publication may be required in
connection with the Executive’s work for the Company, or unless the Company
expressly authorizes such in writing. The Executive will obtain the Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to the Executive’s work at the
Company and/or incorporates any Proprietary Information. The Executive hereby
assigns to the Company any rights the Executive may have or acquire in such
Proprietary Information and recognizes that all Proprietary Information shall be
the sole property of the Company and its assigns. The Executive has been
informed and acknowledges that the unauthorized taking of the Company’s trade
secrets will constitute Cause for termination and may subject the Executive to
civil and/or criminal penalties.
          9.3. Own Knowledge. Subject to the foregoing non-disclosure
obligations, it is understood that, at all such times, the Executive is free
personally to use information which is generally known in the trade or industry,
which is not gained as result of a breach of this Agreement, and which is gained
through the Executive’s own, skill, knowledge, and experience.
     10. Assignment of Inventions.
          10.1. Proprietary Rights. The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights or “moral rights” throughout the world. “Moral rights” refers to any
rights to claim authorship of an Invention or to object to or prevent the
modification of any Invention, or to withdraw from circulation or control the
publication or distribution of any Invention, and any similar right, existing
under judicial or statutory law of any country in the world, or under any
treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right.”
          10.2. Prior Inventions. Inventions, if any, patented or unpatented,
which the Executive made prior to the commencement of the Executive’s employment
with the Company are excluded from the scope of this Agreement. To preclude any
possible uncertainty, the Executive agrees to set forth on Exhibit B (Previous
Inventions) attached hereto a complete list of all Inventions that the Executive
has, alone or jointly with others, conceived, developed or reduced to practice
or caused to be conceived, developed or reduced to practice prior to the
commencement of the Executive’s employment with the Company, that the Executive
considers to be his property or the property of third parties and that the
Executive wishes to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”). If disclosure of any such Prior Invention
would cause the Executive to violate any prior confidentiality

11



--------------------------------------------------------------------------------



 



agreement, the Executive understands that he is not to list such Prior
Inventions in Exhibit B but is only to disclose a cursory name for each such
invention, a listing of the party(ies) to whom it belongs and the fact that full
disclosure as to such inventions has not been made for that reason. A space is
provided on Exhibit B for such purpose. If no such disclosure is attached, the
Executive represents that there are no Prior Inventions. If, in the course of
the Executive’s employment with the Company, the Executive incorporates a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention.
Notwithstanding the foregoing, the Executive agrees that he will not
incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions without the Company’s prior written consent.
          10.3. Assignment of Inventions. The Executive hereby assigns and
agrees to assign in the future (when any such Inventions or Proprietary Rights
are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all his right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by the Executive, either alone or jointly with
others, during the period of his employment with the Company. Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 10, are hereinafter referred to as “Company Inventions.”
          10.4. Unassigned Inventions. The Company acknowledges that this
Agreement will not be deemed to require assignment of any invention that was
developed entirely on the Executive’s own time without using the Company’s
equipment, supplies, facilities, or trade secrets and neither related to the
Company’s actual or anticipated business, research or development, nor resulted
from work performed by the Executive for the Company.
          10.5. Government or Third Party. The Executive also agrees to assign
all his right, title and interest in and to any particular Company Invention to
a third party, including without limitation the United States, as directed by
the Company.
          10.6. Works for Hire. The Executive acknowledges that all original
works of authorship which are made by him (solely or jointly with others) within
the scope of Executive’s employment and which are protectable by copyright are
“works made for hire,” pursuant to United States Copyright Act (17 U.S.C.,
Section 101).
          10.7. Enforcement of Proprietary Rights. The Executive agrees to
assist the Company in every proper way to obtain, and from time to time enforce,
United States and foreign Proprietary Rights relating to Company Inventions in
any and all countries. To that end the Executive agrees to execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Proprietary
Rights and the assignment thereof. In addition, the Executive will execute,
verify and deliver assignments of

12



--------------------------------------------------------------------------------



 



such Proprietary Rights to the Company or its designee. The Executive’s
obligation to assist the Company with respect to Proprietary Rights relating to
such Company Inventions in any and all countries shall continue beyond the
termination of his employment, but the Company shall compensate the Executive at
a reasonable rate after the Executive’s termination for the time actually spent
by the Executive at the Company’s request on such assistance.
          10.8. Appointment of Attorney in Fact. In the event the Company is
unable for any reason, after reasonable effort, to secure the Executive’s
signature on any document needed in connection with the actions specified in
this Section 10, the Executive hereby irrevocably designates and appoints the
Company and any of its duly authorized officers and agents as his agent and
attorney in fact, which appointment is coupled with an interest, to act for and
in the Executive’s behalf to execute, verify and file any such documents and to
do all other lawfully permitted acts to further the purposes of the preceding
paragraph with the same legal force and effect as if executed by the Executive.
The Executive hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, which the Executive now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.
     11. Restrictive Covenants. In consideration of the Executive’s employment
or continued employment by the Company, and the compensation now and hereafter
paid to Executive, the Executive hereby agrees to the following:
          11.1. Non-Solicitation of Employees. The Executive agrees that for the
period of the Executive’s employment by the Company and for twelve (12) months
after the date the Executive’s employment by the Company ends for any reason,
the Executive will not, either directly or through others, except during the
performance of his duties on behalf of the Company: (i) solicit for hire, or
hire, any employee of the Company or otherwise encourage any employee of the
Company to end his relationship with the Company; (ii) solicit or otherwise
encourage any employee of the Company to accept employment with any other person
or business entity; or (iii) assist any other person or entity in carrying out
any act restricted by this Section 11.1. For purposes of this Section 11.1, an
employee of the Company shall be any person who, at the time of the solicitation
or encouragement prohibited by this Section, is employed by the Company or was
employed by the Company at any time within the prior six (6) months.
          11.2. Business Restrictions with Customers, Contractors and
Consultants. The Executive agrees that for the period of the Executive’s
employment by the Company and for twelve (12) months after the date the
Executive’s employment by the Company ends for any reason, the Executive will
not, either directly or through others, except during the performance of his
duties on behalf of the Company: (i) solicit or otherwise encourage any
consultant, contractor, customer or prospective customer of the Company, with
whom the Executive had business-related contact as a result of his employment or
whose identity the Executive learned as a result of his employment, to diminish
or materially alter its relationship with the Company; (ii) accept or conduct
competitive business with any customer or prospective customer of the Company
with whom the Executive had business-related contact as a result of his
employment or

13



--------------------------------------------------------------------------------



 



whose identity the Executive learned as a result of his employment; or
(iii) assist any other person or entity in carrying out any act restricted by
this Section 11.2.
          11.3. Non-Competition. The Executive agrees that for the period of the
Executive’s employment with the Company, and for the period of twelve
(12) months after the later of the date the Executive’s employment with the
Company ends for any reason, or the date a court of competent jurisdiction
enters an order enforcing this provision and finding that the Executive has
breached this Section 11.3, the Executive will not directly or through others:
(i) in any capacity similar to the capacity in which he was employed by the
Company or otherwise competitive with the Company, become employed by or provide
services to any other person or entity that offers products or services
competitive with the Company’s products or services within the United States or
any other country where the Company provides or offers such products or
services, or (ii) on his own behalf or on behalf of any other person or entity,
compete with the Company in the sale, service, distribution or licensing of any
products or services competitive with the Company’s products or services within
the United States or any other country where the Company provides or offers such
products or services.
          11.4. Acknowledgments. The Executive acknowledges that the Company’s
business is national and international in scope, and, therefore, that the
restrictions contained in this Section 11 are reasonable in scope and necessary
to protect the best interests of the Company. The Executive further acknowledges
that in the course of his employment with the Company, he also has duties
involving the Company’s subsidiaries and affiliates, has learned or been exposed
to trade secrets and proprietary information relating to such subsidiaries and
affiliates and that the obligations of this Section 11 extend to such
subsidiaries and affiliates. The parties intend that the covenants contained
herein shall be deemed to be a series of separate covenants, one for each and
every county of each state of the United States of America and the District of
Columbia. If any of the provisions of such covenants shall be held unenforceable
because of being excessively broad as to scope or subject, such provisions shall
be modified and construed by a court of competent jurisdiction by limiting and
reducing it so as to be enforceable to the extent compatible with the applicable
law as it shall then appear.
          11.5. Injunctive Relief. In the event of a breach or a threatened or
attempted breach of any provision of this Section 11 by the Executive, the
Company shall, in addition to other remedies available to it, be entitled to
temporary and permanent injunctions to enforce the provisions of this Section 11
without the necessity of showing any actual damages or injury and without
posting bond or other security, which the Executive expressly waives. The
Company shall further be entitled to an order by a court of competent
jurisdiction for expedited discovery and the Executive covenants not to raise
any objection to such a request by the Company.
          11.6. Notification of New Company. In the event that the Executive
leaves the employ of the Company, the Executive authorizes the Company to
provide notice of the Executive’s rights and obligations under this Agreement to
the Executive’s subsequent employer and to any other entity or person to whom
the Executive provides services.

14



--------------------------------------------------------------------------------



 



     12. Litigation Cooperation. The Executive will cooperate with the Company,
during the Term and thereafter (including following the Executive’s termination
of employment for any reason), by making himself reasonably available to testify
on behalf of the Company in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to reasonably assist the Company
in any such action, suit, or proceeding by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company as reasonably requested. The Company will reimburse
the Executive, for all expenses reasonably incurred by him in connection with
his provision of testimony or assistance (except with respect to any litigation
between the Executive and the Company or any litigation in which the parties are
otherwise adverse).
     13. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive:
Mr. Peter L. Buzy
If to the Company:
Martek Biosciences Corporation
6480 Dobbin Road
Columbia, Maryland 21045
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     14. General Provisions.
          14.1. Successors and Assigns. If the Company shall at any time be
merged or consolidated into or with another corporation, or if substantially all
the assets of the Company are transferred to another corporation, the provisions
of this Agreement shall be binding upon and inure to the benefit of the
corporation resulting from such merger, consolidation or transfer.
          14.2. Entire Agreement; Modification. This Agreement sets forth the
entire understanding with respect to the subject of employment of the Executive
and shall not be amended, modified, or rescinded except by a written instrument
signed by both parties hereto and approved by the Board. This Agreement
specifically supersedes and cancels the Proprietary Information, Inventions, and
Non-Solicitation Agreement dated February 5, 1998 entered into by the Company
and the Executive.

15



--------------------------------------------------------------------------------



 



          14.3. Choice of Law and Jurisdiction; Attorney’s Fees. This Agreement
shall be governed by and construed under the laws of the State of Maryland,
without regard to its conflict of laws doctrine. The Executive expressly
consents to the jurisdiction of the state and federal courts serving the State
of Maryland for all actions arising out of or relating to this Agreement and
expressly waives any defense that such courts lack personal jurisdiction over
him. All such claims shall be tried in the federal or state courts serving the
State of Maryland to the exclusion of all others and such courts shall have
exclusive jurisdiction over such disputes. In the event of any proceeding
arising out of or relating to this Agreement in which the Executive is the
prevailing party against the Company, the Company shall pay reasonable
attorneys’ fees incurred by the Executive in such proceeding.
          14.4. Severability. If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Agreement that can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.
          14.5. Waiver of Breach. No waiver of any breach of any term or
provision of this Agreement shall be construed to be, nor shall be, a waiver of
any other breach of this Agreement. No waiver shall be binding unless in writing
and signed by the party waiving the breach.
          14.6. Assignment of Agreement. The Executive acknowledges that his
services are unique and personal. Accordingly, the Executive may not assign his
rights or delegate his duties or obligations under this Agreement to any person
or entity.
          14.7. Representation. The Executive represents that he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, that he has read this Agreement and that he
understands its terms. The Executive acknowledges that, prior to assenting to
the terms of this Agreement, he has been given a reasonable time to review it,
to consult with counsel of his choice, and to negotiate at arm’s-length with the
Company as to its contents. The Executive and the Company agree that the
language used in this Agreement is the language chosen by the parties to express
their mutual intent, and that they have entered into this Agreement freely and
voluntarily and without pressure or coercion from anyone.
          14.8. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
[THIS SPACE INTENTIONALLY LEFT BLANK]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive, intending to be legally
bound, have executed this Agreement on the day and year first above written.

                  MARTEK BIOSCIENCES CORPORATION    
 
           
 
  By:    
 
   
 
           
 
  Name:        
 
           
 
  Title:        
 
                                    Peter L. Buzy    

17